DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.
 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The last paragraph of Claim 1 regarding the ramp surfaces proximate the first and second ends being “parallel” was not disclosed in the original specification. 
The second to last paragraph of Claim 12 regarding the ramps engaging corresponding ramps on the endplates was not disclosed in the original specification. See further discussion in the 112(b) rejection below.

The last paragraph of Claim 19 regarding the ramps being “horizontally spaced” was not disclosed in the original specification. 

Claim Objections
Claim 19 objected to because of the following informalities:  The last line of claim 19 should recite “third and fourth ramps” or “third ramp and fourth ramp”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12 (and claims dependent off claim 12), 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "an expander" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if applicant is referring to the same expander recited in claim 1 or a new “expander”. For examination purposes, the examiner will treat this limitation as referring back to the expander of claim 1. 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary how “the first and second ramps configured to engage corresponding ramps on the superior and inferior endplates.” Looking at Figure 6 in the current application, each of the ramps #194 can only engage only one ramp from the superior and inferior endplate not both. As such it is not clear how the first ramp can engage corresponding ramps on the first and second endplates. Likewise, it is not clear how the second ramp can engage with corresponding ramps on the first and second endplates. For examination purposes, the examiner will treat the limitation as the first ramp engages a ramp of the superior endplate or inferior endplate and the second ramp engages a ramp from the other one of the inferior endplate or superior endplate. 
Claims dependent off Claim 12 are also rejected under 112(b) as being dependent off Claim 12. 
Claim 19 recites the limitation "the body portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to recite “[[the]] a body portion”
Claim 19 recites the limitation "a body portion" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if applicant is referring to the body portion of line 2 or a different body portion. For examination purposes, the examiner will treat the body portion of line 10 to be that of line 2. If applicant amends line 2 as suggested then line 10 should then recite “further comprising the [[a]] body portion”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2008/0140207 in view of Jones US 2018/0243097.
Regarding Claim 1, Olmos discloses an intervertebral implant (Figs 16a-16b) comprising: 
a superior endplate (#202) having a sidewall (lateral sidewall, Fig 21a-b);
an inferior endplate (#204) separated from the superior endplate (Fig 16a-16b), and

wherein each of the superior endplate and the inferior endplate comprises a first portion having a solid structure (#202 and #204 made from a solid structure such as metals and polymers, paragraph 132);
the expander (#206) having a plurality of ramps having ramp surfaces (see Fig below, Fig 23a-23b, paragraph 156 where there are ramp surfaces on the top and bottom of the expander #206 to engage corresponding ramps on the endplates) configured to engage with corresponding ramps on the superior and inferior endplates (as best seen in Fig 20a-21b, the endplates have corresponding ramps for the body portion, paragraph 156-157), thereby allowing for expansion of the superior and inferior endplates away from one another (as seen in Fig 16a-16b, paragraph 159),
wherein at least one the plurality of ramps of the expander is positioned proximate the second end of the expander and at least one of the plurality of ramps of the expander positioned proximate the first end of the expander (see Fig below where the upper part of the expander #206 has ramps proximate the first and second ends), and
wherein the ramp surface of the at least one of the plurality of ramps positioned proximate the second end of the expander is parallel to the ramp surface of the at least one of the plurality of ramps positioned proximate the first end of the expander (see Fig below, Fig 16a-18 where the ramp surfaces are parallel to each other to allow vertical expansion of the implant and likewise maintain the endplates in a horizontal 

    PNG
    media_image1.png
    666
    770
    media_image1.png
    Greyscale

It is noted that in an alternative interpretation, the expander can be #208 (Fig 24a-b) which has a similar configuration to #206 and can be interpreted in the same manner as discussed above. 

Claim 11, Olmos discloses an expander (#206) adjustably located between the superior endplate and the inferior endplate (paragraph 155, 159 shaft #210 is rotated to adjust the position of the expander to expand the implant).
Olmos discloses that the endplates are a solid structure (Figs 16a-16b, solid plates made from solid materials, paragraph 131-132) and each has an elongate void (#252, paragraph 162), where the voids, can be packed with material to promote bone growth (paragraph 75, 162, packed with material to promote bone growth) but does not disclose a first portion having a solid structure comprising a plurality of transverse struts having voids located between the struts and wherein an integrated second portion having a porosity, and the second portion comprises a lattice structure formed in the voids, wherein the lattice structure is disposed in the voids in each of the superior endplate and the inferior endplate.
Jones discloses an intervertebral implant (Fig 2) comprising: 
a superior endplate (#18); and 
an inferior endplate (#19) separated from the superior endplate, 
wherein each of the superior endplate and the inferior endplate comprises a first portion having a solid structure (see Fig below, paragraph 117 “higher volumetric density”) and an integrated second portion (upper and lower portions of #17, respectively) having a porosity (“lattice” paragraph 117, Fig 1-3, the second portion is integrated with the respective plate), wherein the first portion comprises a plurality of transverse struts having voids located between the struts (see Fig below, where reference is made to the superior endplate, wherein the inferior endplate also has a similar configuration, see Fig 14, wherein the endplate has a number of struts, only 
    PNG
    media_image2.png
    555
    752
    media_image2.png
    Greyscale

Regarding Claim 4, Jones discloses the superior endplate extends along a central longitudinal axis, and wherein the superior endplate comprises an elongate void extending along the central longitudinal axis (see Fig below). 

    PNG
    media_image3.png
    591
    867
    media_image3.png
    Greyscale

Regarding Claim 5, Jones discloses the plurality of transverse struts extend generally transverse to the central longitudinal axis (see Fig above in claim 4). 
Regarding Claim 6, Jones discloses the voids are located along the central longitudinal axis (see Fig above in claim 4). 
Regarding Claim 8, Jones discloses the superior endplate comprises a front portion (#15, #13 as seen in Fig 1) constructed from the solid structure (Fig 1). 

It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Olmos to have the endplates include a first portion made up of struts and voids, and the material be a second portion that is a porous lattice structure in the voids and side void in view of 
Regarding Claims 9-10, Olmos as modified discloses the claimed invention as discussed above but does not disclose  the front portion tapers toward the inferior endplate, the front portion is devoid of the lattice structure. 
Jones further discloses the front portion tapers (nose portion #13, #15)  toward the inferior endplate (Fig 1-2),  the front portion is devoid of the lattice structure (Fig 1) to allow for easier insertion and distraction of the disc space (paragraph 124-125).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Olmos as modified to have  the front portion tapers toward the inferior endplate, the front portion is devoid of the lattice structure in view of additional teachings of Jones for easier insertion and distraction of the disc space.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2008/0140207 and Jones US 2018/0243097, as applied to claim 4 above,  in further view of Moore US 2016/0213488.
Olmos as modified discloses the claimed invention as discussed above but does not disclose the superior endplate comprises a plurality of teeth extending transverse to the central longitudinal axis. 

It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the outer surface of the superior endplate of Olmos as modified to include a plurality of teeth extending transverse to the central longitudinal axis in view of Moore above because the teeth aid in securing the implant to adjacent vertebra. 

Claim 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2008/0140207 and Jones US 2018/0243097, as applied to claim 1 above, and in further view of Miller US 2014/0243982.
Olmos as modified discloses the claimed invention as discussed above where the implant expands via actuation of a threaded shaft (#210, paragraph 156, 159 in Olmos) but does not disclose wherein upper and lower surfaces of the superior and inferior endplates are not parallel to one another when expanded, wherein an anterior end of the implant is expanded to a height greater than a posterior end of the implant.
Miller discloses an intervertebral implant (Fig 3) comprising:
a body portion (#22, #24);
a superior endplate (#18); and
an inferior endplate (#20) separated from the superior endplate (Fig 3),

the body portion having a plurality of ramps (#77, #78, #177, #178, paragraph 39, 42) configured to engage with corresponding ramps (#44, #46, #146, #144, paragraph 28, 39,  48) on the superior and inferior endplates thereby allowing for expansion of the superior and inferior endplates away from one another (Fig 2a-2b, paragraph 27), wherein a threaded shaft (#26) of the implant can have different pitches such that the upper and lower surfaces of the superior and inferior endplates are not parallel to one another when expanded, wherein an anterior end of the implant is expanded to a height greater than a posterior end of the implant (paragraph 44 where the different pitches provide a non uniform expansion such that one end is expanded greater than the other end) so that the implant can have a different distraction profile, kyphotic or lordotic (paragraph 44, where kyphotic or lordotic profile has the anterior end at a greater/lower height than the posterior end) .
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Olmos as modified to have the threaded shaft of Olmos have different pitches so that the implant is expanded to a height greater than a posterior end of the implant in view of Miller above  so that the implant can have a different distraction profile.



Claims 12, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2008/0140207 in view of Jones US 2018/0243097.
Regarding Claim 12, Olmos discloses an intervertebral implant (Fig 16a-16b) having a first end and a second end (lateral sides thereof define first and second ends, see Fig below) comprising: 
a superior endplate (#202) having a sidewall (lateral sidewall, Fig 21a-b) with an enclosed side void (circular void #252, Fig 21a-b, 16a-b) therein; 
an inferior endplate (#204) movably connected to the superior endplate (paragraph 155), 
an expander (#206) disposed between the superior and inferior endplate Fig 16a-16b), the expander having a first end and a second end (see Fig below, the first and second ends of the expander line up with the first and second ends of the implant as well);
wherein each of the superior endplate and the inferior endplate comprises a rigid structure (paragraph 132, formed of rigid materials),
wherein the expander is a solid, non porous structure (paragraph 132, formed of rigid non porous materials such as metals) configured to expand and contract the height of the implant by moving the superior and inferior endplates relative to each other (paragraph 152, 155, rotating #210 in on direction moves the expander to expand the implant and when rotated in the other direction,  contracts the implant height),
the expander having a first ramp proximate the first end of the expander and a second ramp proximate the second end of the expander (see Fig below), the first and second ramps configured to engage with corresponding ramps on the superior and 
wherein the first ramp and the second ramp are horizontally spaced apart from each other such that the first ramp is closer to the first end of the implant than the second ramp (as discussed above, the first and second ends of the implant and expander are aligned with each other, see Fig below where the first ramp is on one side of feature #230 such that it is adjacent the first end, the second ramp is on one side of feature #270 such that it is adjacent the second end, wherein the first and second ramps are spaced horizontally as well as vertically). 

    PNG
    media_image4.png
    675
    995
    media_image4.png
    Greyscale

Olmos discloses that the endplates can have voids (#252, paragraph 162) that is  packed with material to promote bone growth (paragraph 75, 162, packed with material to promote bone growth) and the side void (side void #252 as discussed above) can also be packed with material to promote bone growth (paragraph 75, 162) but does not disclose the material is lattice structure integrally formed in at least some of the plurality of voids, wherein the lattice structure is disposed only in the side void and at least some of the voids in each of the superior endplate and the inferior endplate, the rigid structure comprises a plurality of struts each extending generally perpendicular to lateral sidewalls of the implant, the struts defining the plurality of voids. 
Jones discloses an intervertebral implant (Fig 2) comprising: 
a superior endplate (#18); and 


    PNG
    media_image5.png
    470
    629
    media_image5.png
    Greyscale


Regarding Claim 14, Jones discloses the lattice structure comprises a micro-lattice structure comprising a plurality of micro-pores (paragraph 58, 75 ). 
Regarding Claim 16, Jones discloses the rigid structure comprises a plurality of struts each extending generally perpendicular to lateral sidewalls of the implant (see Fig below where there is another lateral sidewall on the opposite side of the identified sidewalls). 

    PNG
    media_image6.png
    592
    785
    media_image6.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Olmos to have the bone engaging surfaces of the endplates (the rigid portion) include struts that help define the voids and the material be a lattice structure in the voids, including the side void, in view of Jones above because this configuration provides a scaffold for bone to grow and results in stronger and healthier bone for a more secure attachment and/or for a stronger bone after the implant osteointegrates. It is noted that with the modification, the second portions within the voids provides an integrated structure with the respective plate.	
Claim 17, Olmos as modified does not disclose the superior endplate comprises a tapered end extending generally transverse to the plurality of struts.
Jones further discloses the superior endplate comprises a tapered end extending generally transverse to the plurality of struts, and the tapered end comprises a side portion (upper side, see Fig below) wherein the tapered end aids in inserting the implant and aids in distracting the vertebra for the implant (paragraph 123-124). 
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Olmos as modified to include the tapered end in further view of Jones because the tapered end aids in inserting the implant and aids in distracting the vertebra for the implant

    PNG
    media_image7.png
    453
    631
    media_image7.png
    Greyscale


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2008/0140207 and Jones US 2018/0243097, as applied to claim 12 above, and in further view of Butler US 2018/0296361.
	Olmos as modified by Jones discloses the claimed invention as discussed above where the lattice structure is formed by 3d printing a porous structure (paragraph 60 in Jones) but does not disclose the rigid structure is formed by 3D printing a solid structure. 
Butler discloses an implant comprising endplates (#718, #720, Fig 85-86) having a rigid structure (paragraph 32, 112) formed by 3D printing a solid structure (paragraph 118).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Jones to also have the endplates formed by 3D printing in view of Butler because this is a known technique for forming endplates. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2008/0140207, and Jones US 2018/0243097, as applied to claim 12 above, and in further view of Papangelou US 2016/0166301.
Regarding Claim 15, Olmos as modified discloses where each endplate has an elongated void (elongated void #252 in Olmos, Figs 16a-16b extending through top and bottom surfaces of the endplate, paragraph 162) but does not disclose at least one of the plurality of voids are devoid of the lattice structure.

 It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Olmos as modified to have the elongated void (discussed above) be devoid of the lattice structure in view of Papangelou because this provides a known alternative configuration for promoting bone growth. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2008/0140207 in view of Jones US 2018/0243097.
Regarding Claim 19, Olmos discloses an intervertebral implant (Fig 16a-16b) comprising: 
a superior endplate (#202) configured to engage the body portion (#206), Fig 16a-16b), the superior endplate comprising: 
a sidewall (fig 16a-b where the side wall includes a circular side void #252, paragraph 162).
a first portion (#202) defining a generally oblong central opening (paragraph 162, Fig 20b, oblong opening #252 extending through top and bottom surfaces of the superior endplate #202) extending therethrough (Fig 20a-20b), 
an inferior endplate (#204);
a body portion (#206) having a first and second ramps (see Fig below) configured to engage with corresponding ramps on the superior endplate (as seen in 
wherein the first ramp and second ramp are horizontally spaced apart from each other (see Fig below, paragraph 170, where feature #230 separates the first and second ramps horizontally from each other) and the third and fourth ramps are horizontally spaced from each other (see Fig below, paragraph 170, where feature #270 separates the third and fourth ramps horizontally from each other). 

    PNG
    media_image8.png
    740
    806
    media_image8.png
    Greyscale

Olmos discloses the implant, including oblong central opening (#252), may be packed with material that promotes bone growth (paragraph 75, 162, packed with material to promote bone growth) but does not disclose the first portion having a plurality of voids formed therein; and a second portion being located around the central opening and integrally in at least some off the plurality of voids, the second portion having a lattice structure and a porosity defined within the lattice structure.
Jones discloses an intervertebral implant comprising: 

a first portion defining a generally oblong central opening extending therethrough and a plurality of voids formed therein (see Fig below, it is noted that while only two voids are identified, as can see in the figure below, there are more voids along the entire length of the endplate); and 
a second portion (#17) being located around the central opening and integrally  in at least some off the plurality of voids (Fig 2, the second portion in the voids provides an integrated structure), the second portion having a lattice structure and a porosity defined within the lattice structure (paragraph 117, “lattice”, paragraph 58, 75), the lattice structure in the voids provides for a scaffold to support new bone growth such that the implant provides stronger and healthier bone for a more secure attachment and/or for a stronger bone after the implant osteointegrates (paragraph 45). 

    PNG
    media_image9.png
    587
    614
    media_image9.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Olmos to include voids, the second portion to be a lattice structure in the voids in view of Jones above because this configuration provides a scaffold for bone to grow and results in stronger and healthier bone for a more secure attachment and/or for a stronger bone after the implant osteointegrates. It is noted that with the modification, the second portions within the voids provides an integrated structure with the respective plate.


Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
 With regards to Claim 1 Olmos was reinterpreted in view of applicant’s amendment and the examiner notes that applicant has not defined where the first and second ends are taken from. With regards to Claims 12,  the examiner also reinterpreted Olmos based off applicants amendment and the examiner notes that applicant has not defined where the first and second ends and “horizontally” are taken. With regards to Claims 19,  the examiner also reinterpreted Olmos based off applicants amendment and the examiner notes that applicant has not defined where “horizontally” is  taken.
 In the spirits of advancing prosecution, it is noted that if applicant were to claim where the first and second ends are taken and further define “horizontally” Olmos would still read on it. The expander can be considered  as parts #206, #208 that are essentially the same configuration and the parts #206, #208 are each themselves symmetric. Therefore, looking at Figure 18, 26, the upper ramp of #206 and a lower ramp of #208 would be parallel, likewise, the lower ramp of #206 and the upper ramp of #208 would also be parallel. 
In the spirits of advancing prosecution, it is also further noted that if applicant were to overcome the 112 rejections and recite more structure of the implant, the examiner notes Weiman (see PTO 892) which shows a similar implant (Fig 72b) but 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773